*411OPINION.
Littleton :
Petitioner contends that it should be permitted to take a deduction for the year 1921 in respect of its investment in the stock of the Yalier-Montana Land & Water Co. For some years this investment was carried upon the books of the petitioner in what it designated a “ secret reserve ” and the investment was charged off January 10, 1922, upon instructions from the bank examiner. Upon consideration of the testimony introduced by the petitioner, the Board is of the opinion that it is not entitled to a deduction of its investment in the Yalier-Montana Land & Water Co. for the year 1921. The principal evidence in respect of the value of the stock in question consists of the testimony of the vice president and treasurer of the Yalier-Montana Land & Water Co., who testified that at the end of 1920 the value of the assets of the corporation from which liabilities might be satisfied was at least $550,000 less than the liabilities of the corporation and that there was no hope that the petitioner upon liquidation could realize anything upon its preferred stock. This witness testified that the preferred stock of the Yalier-Montana Land & Water Co. had no value on December 81, 1920, and that it had no value in 1919 or 1918.
If it could be conceded that the stock of an operating corporation might be deducted as a loss merely because the liabilities greatly exceeded the assets, nevertheless this petitioner would not be entitled to the deduction claimed in the year 1921 for the reason that the preponderance of the evidence establishes that the preferred stock of the Valier-Montana Land & Water Co. had no value for three years prior to the taxable year.'

Judgment will be entered for the respondent.